Title: From George Washington to Anthony Whitting, 10 March 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia March 10th 1793.

I was very sorry to find by a letter which I received from Doctr Craik yesterday, that your old complaint had returned upon you again. I sincerely wish that it may go off easily, and that you may have no more returns. One means of preventing which, is to take care of yourself. That is, to attempt no more than the Doctor thinks you can accomplish without injury to your health; for you may be perfectly assured, that I not only do not desire you to attempt more than you can execute with ease and safety, but that it is my particular and earnest request that you would not; both on your own account and mine. A little nursing, with gentle exercise, may restore you to a good state of health. To attempt more may destroy it altogether, and place my business in a very unfavorable situation.
By this time you must have seen enough into Mr Butlers character,

to determine whether, or not, he possesses skill, industry & integrity. If your impressions of him are favorable, throw a good deal of your own duties upon him; and in case they are not, save yourself notwithstanding, by making the Overseers come to you for, instead of your going to them with, orders respecting the Farms. Although you may not be able to see to the execution of matters, knowing what ought to be done, you can direct the Overseers as well as if you were actually on the Farms; and this I should greatly prefer to your running any hazard by a premature exertion.
Having nothing particular to write upon, I shall only observe that on the 7th instant I put on board Captn Ellwood for Alexandria, addressed to the care of Mr Porter of that place 13 quarts of Honey locust seeds; of which I pray you to cause the best use to be made this Spring.
If at any time you should be too much indisposed to take the weekly Reports, & on the usual day to transmit them, let Mr Butler do it; as I am disappointed always when they do not come to hand. I wish you the perfect restoration of your health and am Your well wisher & friend

Go: Washington

